DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12 November 2020 fails to comply with 37 CFR 1.98(a)(2) because it does not include a legible copy of a non-patent literature publication.  The reference not considered (NPL Cite 3) has been lined through to indicate no consideration thereof. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is an overly high level summary lacking in detail and otherwise non-informative such that it does not serve as a concise statement of the technical disclosure of the patent specification.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “when” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if/when a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claims 17 and 20 include conditional claim language.  Each occurrence of such conditional claim language has been indicated below by using bold and underline.  There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “when”.
Claims 17 and 20: the conditional expressions are as follows: “wherein a first weight applied to the first predicted sample is greater when the prediction mode of the neighboring block is the inter prediction than when the prediction mode of the neighboring block is the intra prediction.
Claims 17, 18, 20, and 21 further define the method when the prediction mode is inter-prediction such that the limitations thereof are also conditional expressions and are not being provided patentable weight.







Nonfunctional Descriptive Material
For reference, claim 22 recites “A non-transitory computer-readable medium for storing data associated with a video signal, comprising
a data stream stored in the non-transitory computer-readable medium, the data stream being encoded by an encoding method which comprising [steps of encoding method].
This claim is directed to mere data storage that results from an upstream process (encoding method) that has no definitive relationship with and is wholly separate from the storage medium (non-transitory computer-readable medium) being claimed.  
Significantly, the claimed storage medium is NOT implementing the encoding method in claim 22; no instructions/steps are being executed by a processor to perform the encoding method.  Instead, the claimed storage medium merely stores the data stream output from the encoding method.  In other words, claim 22 is directed to a mere computer-readable medium storing data content (a data stream generated by an encoding method).  
To be crystal clear, Applicant has not used the standard CRM (computer readable media) claim formats of a) “a non-transitory computer-readable medium storing executable instructions that, when implemented by a processor, perform an encoding method [steps of encoding method]” or  a b) non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform a specified method that was held to recite patent-eligible product under 35 USC 101 by In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) and endorsed by the USPTO in 77 Fed. Reg. 74618 (Dec. 16, 2014), 2014 Interim Guidance on Patent Subject Matter Eligibility, Examples: Abstract Ideas at 1-3, 8-10.
Such standard CRM claim formats that recite execution/implementation of a method are also not subject to a nonfunctional descriptive material claim interpretation because such a claimed media does not merely store output data but instead stores functional, method steps that have a functional relationship with the media.  
Applicant has deviated substantially from such standard-format CRM claims by positively reciting only the storing of a data stream while the generation thereof by an “encoding method” is ancillary, occurs before the claimed storing by the medium, and does not require anything functional to occur in or to the medium besides mere storing.  
Under MPEP 2111.05(III), claim 22’s storage medium storing a data stream is merely machine-readable media.  Furthermore, the Examiner finds that there is no disclosed or claimed functional relationship between a) the stored data (data stream) and medium or b) the stored data (data stream) and the encoding method.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as, for example, a compact disc storing Abbey Road by the Beatles.  For the sake of compact prosecution, however, claim 22 has been rejected based on prior art that actually discloses the method of generating the stored data (data stream).
Further in regards to In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994) note that the presently claimed invention differs significantly from Lowry’s claims.  Lowry’s claim 1 recites “A memory for storing data for access by an application program being executed on a data processing system, comprising [data structures including ADO (attribute data objects)].
In Lowry, the Federal Circuit stated:
Nor are the data structures analogous to printed matter. Lowry's ADOs do not represent merely underlying data in a database. ADOs contain both information used by application programs and information regarding their physical interrelationships within a memory. Lowry's claims dictate how application programs manage information. Thus, Lowry's claims define functional characteristics of the memory.

Lowry’s ADOs (Attribute Data Objects) contain information regarding their physical interrelationships with the carrier (a memory) and Lowry’s claims dictate how the application programs manage information.  According to Lowry “ADOs have both hierarchical and non-hierarchical interrelationships” with rules that govern these relationships which are recited in the claims and which form functional relationships with the medium. 
But unlike Lowry, the claimed invention has no functional relationship between the product (computer readable medium) and the printed matter (the stored data stream) and no functional relationship could exist possibly between the product and a processor because no processor is recited in the claim.  Instead, a data stream is merely stored; the data stream itself is not defined within the claim and the computer readable medium solely acts as a carrier or substrate for storing the data stream.  
As further evidence that the medium is a mere carrier of information note that that the data stream being stored is an end product or output of the encoding method such that the only functional role played by the medium solely consists of storing information.  
In further contrast to Lowry, instant claim 22 merely stores a raw data stream having no claimed organization or relationship to the carrier (readable medium).  In other words, claim 17 merely recites storage of the information content (bitstream).  
In Lowry, the Federal Circuit goes on to point out that:
Indeed, Lowry does not seek to patent the Attributive data model in the abstract. Nor does he seek to patent the content of information resident in a database. Rather, Lowry's data structures impose a physical organization on the data.
In sharp contrast to Lowry, Applicant seeks to patent the storage of a data stream in the abstract.  In other words, the claims seek to patent the content of the information (data stream with encoded video content).  Moreover, this stored data stream does not impose any definitive physical organization on the data as there is no functional relationship between the data stream and the storage medium.
Furthermore, instant claim 22 is analogous to the memory stick storing tables of batting averages in which the computer readable medium is merely a support for the information (data stream) consistent with the example in MPEP 2111.05(III) which states.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer” MPEP 2111.05(III) Machine-readable media

In conclusion, claim 22 is directed to mere data content (data stream generated by the recited encoding method) stored as a data stream on a computer-readable storage medium.  Under MPEP 2111.05(III), such claims are merely machine-readable media.  Furthermore, the Examiner found and continues to find that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 purports to be “a method of decoding a video” but only recites two steps of “determining motion information of a current block” and “obtaining a prediction sample of the current block” neither of which result in decoded video. This issue is compounded by the overuse of passive “wherein” clauses that narrow the obtaining step but which also lack context.  
Particularly problematic is the last wherein clause reciting 
“wherein a set of weights applied to the first predicted sample and the second predicted sample is determined based on whether a prediction mode of a neighboring block adjacent to the current block is inter prediction or intra prediction”.  This phrase lacks context because the operational relationship between “inter or intra prediction” and the neighboring block is unclear and indefinite.
Moreover, it is unclear whether any of the implied and passively recited operations in the wherein clauses are actually being performed by the claimed method.  For example, is the weighted sum operation performed by an upstream (unclaimed) process such that the “obtained” prediction sample is already weighted?  Or does claim 16 positively recite weighting of the predicted samples?  Is the neighboring block adjacent to the current block being coded by inter or intra prediction?  Moreover, no determination of the prediction mode of the neighboring block is positively recited raising questions as to whether such a step is part of the claim or not.
Claims 17 and 20 are problematic as it is unclear when intra prediction is being performed such that it is unclear when the first weight is greater.   In other words, “wherein a first weight applied to the first predicted sample is greater when the prediction mode of the neighboring block is the inter prediction than when the prediction mode of the neighboring block is the intra prediction” lacks context because its operational relationship to inter and intra prediction modes is unclear and indefinite.
Claim 22 is directed to a storage medium for storing a data stream.  In other words, claim 22’s storage medium merely (receives) and stores the data stream output from the encoding method.  The encoding method necessarily occurs before the (encoded) bitstream is stored such that the storage medium acts as a mere carrier of the data stream.  Moreover, the encoding method is not implemented by claim 22 in any fashion and is merely the source of the data stream being stored by the storage medium of claim 17.  As also found above, the data stream itself has no functional relationship with the storage medium and no processor is recited. 
Significantly, the data stream being stored has no disclosed or claim-defined structure that differentiates the claimed data stream from any other data stream such as a digital music file stored on a memory stick.  
According to MPEP 2173.02(II), claim 22 does not meet the threshold requirements of clarity and precision:
In reviewing a claim for compliance with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  …
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
The data stream being stored in claim 22 fails the notice function required by 112(b) because it does not provide clear warning to others as to what constitutes infringement.  For example, how would one of ordinary skill in the art determine whether a compact disc with a recorded data stream infringes claim 22?  The claimed (and disclosed) data stream has no particular structure, arrangement, indicia or anything else that would distinguish the stored data stream from any other bitstream.  In other words, once the encoding method has completed operations and generates an (encoded) data stream there is nothing within the data stream itself that differs from another data stream other than the video data content.  The metes and bounds of claim 22 are not defined by the encoding method but instead the data stream itself which is a wholly unclear and indefinite entity in and of itself.
Claims 19 and 22 contain the same problematic language as claim 1 and are indefinite for the same rationale as provided above for claim 1.  Claims 18 and 21 are indefinite because of their dependency upon claims 1 or 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 18, 19, 20, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 18, 19, 20, 21, and 22, respectively of copending Application No. 17/096,905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a subset of the claims from the reference application.  Compare independent claims 16 from each case in which all of the limitations of instant claim 16 are present in reference application claim 16.  Likewise, for the other independent claims 19 and 22.  The dependent claims 17, 18, 20 and 21 are identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Seregin (US 2013/0188715 A1).
Claim 22 has been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein.  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application. In other words, the proper interpretation of claim 22 is merely a machine-readable media in which the media is merely a support or carrier for the data being stored wherein the data stored and the way such data is generated should not be given patentable weight.
Although any machine-readable media is considered analogous to claim 22 given their proper interpretation as a mere data carrier, Seregin is even more analogous art as detailed below and using a computer program that is stored in a compact disc {see 
[0143]-[0144] discloses computer readable media implementations and a storage system 34 in Fig. 1 that stores the output of the video encoder 20 implementing an encoding method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (Chen US 9,609,343 B1).
Claim 16
	In regards to claim 16, Chen discloses a method for decoding a video {Fig. 1 shows a video encoding and decoding system that implement encoding and decoding methods as further discussed in column 3, lines 31—column 4, line 10.  Fig. 5 illustrates decoder 500 that decodes a compressed bitstream (video).}, the method comprising:
determining motion information of a current block {Fig. 6, step 602 inter-prediction block/step the determines motion information as per column 8, lines 25-58}; and
obtaining a prediction sample of the current block, wherein the prediction sample of the current block is obtained based on a weighted sum operation of a first predicted sample and a second predicted sample of the current block {see abstract, See Fig. 6 compound/combined predictor in column 6, line 60—column 7, line 60—column 7, line 66 and Fig. 7 including identifying weighting function 702, Summary and column 11, line 45—column 14, line 42},
wherein the first predicted sample is derived by using the motion information of the current block and the second predicted sample is derived by using at least one reference sample of the current block {the first prediction sample from inter predictor uses motion information of the current block while the second prediction sample from intra prediction uses reference samples from the current block as discussed in the above citations}, and
wherein a set of weights applied to the first predicted sample and the second predicted sample is determined based on whether a prediction mode of a neighboring block adjacent to the current block is inter prediction or intra prediction {see the 112(b) rejection above.  As best as can be understood from the indefinite limitations, see Fig. 7 particularly identify prediction mode step 706 and the selection of weightings via steps 708-722 and column 14, line 42—column 15, line 40}.
It is recognized that the citations and evidence provided above are derived from potentially different embodiments.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have employed combinations and sub-combinations of the encoding/decoding techniques because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 19 and 22
The rejection of claim decoding method 16 above applies mutatis mutandis to the corresponding limitations of encoding method claim 19 and computer readable medium claim 22. Indeed, video encoding and decoding are conventionally understood as reverse processes of one another and have the same core elements as evidenced by the same claim body language being used by these claims.  Moreover, Chen discloses encoding methods and systems such as the encoder 470 in Fig. 4 while column 21, lines 39-48 disclose computer-readable media implementations.  Furthermore, claim 22 has been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein.  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 8774272 B1) discloses inter prediction modes in which first and second prediction samples are weighted by weighting factors W0, W1 in which the weighting factors are adjusted by on temporal distance.  See column 12, lines 23-65.  Could argue that when there is no temporal distance (inter-predict) the weights would be zero and therefore different than when in the intra mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486